Citation Nr: 0203878	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  98-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously been remanded by the Board on two 
occasions.  In May 1999 the Board remanded the case for the 
scheduling of a hearing before a travel Member of the Board.  

The record shows that a hearing was scheduled for July 29, 
1999.  Notice of this hearing was sent to the veteran in June 
1999.  This same notice indicates that the veteran canceled 
his hearing request.  Another document indicates that he 
failed to report for the hearing.  Regardless, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d), (e) 
(2001).  

In August 1999 the Board remanded the case for consideration 
of additional evidence by the agency of original 
jurisdiction, as well as additional development if warranted.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence indicates a Level VI 
hearing impairment of the right ear and a Level IV hearing 
impairment of the left ear.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155 
(West 1991), 5107 (West Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6101 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in October 1995, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
40
90
95
LEFT
--
10
15
80
90

Puretone threshold average decibel loss was 61 in the right 
ear and 49 in the left ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

In November 1995 the RO granted service connection for 
bilateral hearing loss with the assignment of a 
noncompensable evaluation.  

In March 1998 the veteran submitted a claim for entitlement 
to an increased evaluation of his hearing loss.  He contended 
that he could hear voices but could not make out what people 
were saying, and that he would have to strain to hear what 
people were saying.  


He reported that everything would become jumbled if there 
were a lot of noise.  He reported that all of his medical 
records were located at the Fresno VA Medical Center (VAMC).  

A VA examination was conducted in May 1998.  On audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
80
100
100
LEFT
--
20
30
90
95

Puretone threshold average decibel loss was 80 in the right 
ear and 59 in the left ear.  

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 84 percent in the left ear.  

The diagnosis was severe sensorineural hearing loss in the 
right ear, and moderately severe sensorineural hearing loss 
in the left ear.  

In June 1998 the Fresno VAMC reported that the only records 
of the veteran at their facility was his May 1998 and October 
1995 VA examinations.  

In his August 1998 substantive appeal, the veteran contended 
that it was hard for him to understand what people were 
saying unless they were right in front of him.  

In April 1999 testing of hearing acuity was performed at the 
Fresno VAMC.  The audiogram was not reported numerically, but 
graphically instead.  However, on the audiological 
evaluation, pure tone thresholds, in decibels, were marked 
specifically by X's (noted as representing the left ear) and 
O's (noted as representing the right ear) at each frequency 
level approximately as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
95
100
LEFT
40
35
40
90
95

Puretone threshold averages were not specified.  

Discrimination was reported at being 72 percent in the right 
ear and 60 percent in the left ear.  

In February 2000 a VA examination of the veteran's hearing 
acuity was conducted.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
35
65
80
100
LEFT
---
40
45
70
95

Puretone threshold average decibel loss was 70 in the right 
ear and 63 in the left ear.  

Speech audiometry revealed speech recognition ability of 76 
percent in both ears.  

Following the February 2000 VA examination, the RO requested 
a VA examiner to review the April 1999 VA examination and 
compare it with the current examination and offer an opinion 
as to which two examinations most closely indicated the 
current level of hearing loss.  

In March 2000 a VA examiner noted the above request, and 
stated that he had reviewed the veteran's chart.  The 
examiner concluded that the results obtained during the 
February 2000 VA examination reflected the current organic 
hearing levels of the veteran.  



The examiner also noted that a current audiogram had been 
obtained.  This report is in the form of a graph.  However, 
puretone thresholds, in decibels, were marked specifically by 
O's at each frequency level approximately as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
80
100
LEFT
30
40
45
75
90

Speech discrimination percentage and puretone threshold 
averages were not recorded.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  





Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, the regulatory 
criteria governing the evaluation of the veteran's bilateral 
hearing loss changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  



The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  

The method for calculating pure tone average, while not 
mentioned in the previous regulations, was not changed with 
the enactment of the current regulations.  See 64 Fed. Reg. 
25202 (May 11, 1999) (citing to 52 Fed. Reg. 44117 (November 
18, 1987)).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  See 38 C.F.R. 
§ 4.85 (effective after June 10, 1999).  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  





When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of both the current 
and previous regulations pertaining to the evaluation of 
hearing loss.  The RO also provided a rationale explaining 
why the evidence on hand was not sufficient to allow for a 
higher rating in light of the regulations, thereby placing 
him on notice of what was required to substantiate his claim.  
The RO has also provided the veteran with multiple notices 
advising him of the type of evidence needed to substantiate 
his claim.  

In addition, pursuant to the Board's August 1999 remand, the 
RO requested the veteran to submit and/or identify evidence 
relevant to his claim.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

During the current appeal the veteran reported that all of 
his records of treatment were at the Fresno VAMC.  A request 
was sent to the Fresno VAMC for such records, and the Fresno 
VAMC responded that the only records pertaining to the 
veteran at its facility were the October 1995 and May 1998 VA 
examinations.  These examination reports are already on file.  
Therefore, the duty to assist has been discharged with 
respect to these records.  

The veteran has also been afforded multiple VA examinations 
during the pendency of this appeal.  In particular, a VA 
examination was conducted in February 2000.  This examination 
complied with the Board's August 1999 remand, as well as the 
requirements of 38 C.F.R. § 4.85.  It is therefore adequate 
for rating purposes.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); see Stegall, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Merits Analysis: Evaluation of Hearing Loss

Review of the pertinent VA medical examinations show that 
under Table VI of both the previous and amended regulations, 
resolving any doubt in this case in favor of the veteran, 
when considering the highest puretone threshold average 
levels (80 right (May 1998) and 63 left (February 2000)) and 
lowest speech discrimination percentages (72 percent for the 
right ear in May 1998 and 76 percent for the left ear in 
February 2000) for each ear, is Level VI in the right ear and 
Level IV in the left ear.  Under Table VII of both the 
previous and amended regulations, Level VI hearing in the 
right ear and Level IV hearing in the left ear allows for a 
20 percent evaluation.  38 C.F.R. §§ 4.3, 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

In making the above finding, the Board has considered the 
test results from April 1999 and March 2000 that were in 
graph form.  These findings are entitled to less probative 
value because they are in graph form and are therefore 
approximations of the actual numerical puretone levels.  
Furthermore, puretone threshold averages were not recorded in 
either of these examination reports.  In addition, speech 
discrimination was not recorded during the March 2000 
examination.  

Speech discrimination was recorded during the April 1999 
examination; however, there was no indication that the 
Maryland CNC list was employed to obtain those scores.  In 
addition, they are also entitled to less probative weight 
because the speech discrimination result with respect to the 
left ear represents a significant divergence from findings 
made during the VA examinations conducted before and after 
the April 1999 examination.  Therefore, the April 1999 and 
March 2000 examination reports are entitled to less probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has considered the veteran's assertion that he 
should have a 60 percent evaluation for his hearing loss, as 
well as his statements concerning the nature of his hearing 
loss.  


Such contentions cannot serve as the basis for a higher 
schedular evaluation for hearing loss.  Pertinent case law 
provides that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A rating in excess of 20 percent is not warranted under Table 
VIa under either the previous or amended regulations.  Table 
VIa under the previous regulations is not for application 
because it was not certified that there were language 
difficulties or inconsistent speech audiometry scores that 
made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2000).  

Therefore, the Board finds that an evaluation of 20 percent, 
but no more, for the veteran's bilateral hearing loss 
disability is warranted under the previous or amended 
regulations.  Lendenmann, supra; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extraschedular basis is warranted.  
The RO determined that referral for extraschedular 
consideration was not warranted.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1) (2001).  

In the case at hand, the veteran has made no contention, and 
the evidence does not indicate, that his hearing loss 
interferes with his employability in a way not already 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

Neither the veteran nor the evidence have presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  Nor does the evidence indicate that the hearing 
loss disability has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  
38 C.F.R. § 3.321(b)(1).  

Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an increased evaluation of 20 percent for 
bilateral hearing loss is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

